Title: To George Washington from Francis Barber, 3 August 1782
From: Barber, Francis
To: Washington, George


                  
                     Sir
                     Jersey huts near Morristown Augt 3rd 1782
                  
                  I have the honor to transmit to your Excellency the proceedings of a general court martial of which I am president; and I am directed by the court to communicate in my letter some circumstances which could not appear on the face of the proceedings.
                  Gibbs, Young & four other soldiers of the first regiment deserted at the same time from the huts, all of whom Captain Mitchell apprehended within a few miles of the Head of Elk on their way to Baltimore, from whence they intended to go to sea.  It appeared as well from the pleas & confessions of the four that Gibbs & Young had persuaded them off, as from their former general good behaviour.  Gibbs’s character is infamous; he was under sentence of death last summer, but was pardoned by your Excellency.  His crime then was a principal robery.  Young until this instance has conducted well, but it appeared he had a chief hand in influencing the desertion; and he behaved with uncommon sullenness before the court.
                  Should your Excellency be pleased to approve of either one or both of the sentences of the court, we beg leave to observe, that the good effects will be greatly multiplied by a speedy execution.  I am, sir, with the sincerest respect & esteem your Excellency’s, most humble servant
                  
                     F. Barber Lieut. Col.
                  
               